UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JERRY ZANDMAN,

                              Plaintiff,

       -against-                                               No. 18-CV-00791 (NSR)(PED)
                                                                       AMENDED
CITIBANK, N.A., CITI®CARDS and THE NEW                              OPINION & ORDER
YORK YANKEES PARTNERSHIP dba THE NEW
YORK YANKEES BASEBALL CLUB,

                              Defendants.


NELSON S. ROMAN, United States District Judge

        Plaintiff Jerry Zandman ('Plaintiff' or "Zandman") commenced this action on or about

December 14, 2017 in New York State Supreme Court, Rockland County. Plaintiff asserts

claims, inter alia, under the Fair Credit Billing Act and the Truth in Lending Act against

Defendants Citibank, N.A., Citi®cards and the New York Yankees Partnership dba the New

York Yankees Baseball Club. In January 2018, Defendants Citibank, N.A. and Citi®cards

 (collectively "Citibank") removed the action to this Court. (ECF No. l .) By stipulation dated

August 3 0, 2018, the Plaintiff and Citibank agreed to submit all claims and counterclaims

 asserted against each other to binding arbitration. (ECF No. 32.) By Opinion and Order, dated

 September 25, 2018, all claims asserted on behalf of or against Defendant the New York

 Yankees Partnership dba the New York Yankees Baseball Club ("Yankees") were stayed

 pending the outcome of the arbitration proceeding between Plaintiff and Citibank. (ECF No.

 37.) Following a hearing, on July 11, 2019, Arbitrator Charles T. Bistany ("Bistany") issued a

 decision denying Plaintiffs claims and awarding Citibank a monetary award in the amount of

 $33,596.77, on it's counter claims, inclusive of attorney's fees.

        Presently before the Court is Defendant Citibank's motion to confirm the arbitrator's

 award. (ECF No. 42, Exh. E.) Plaintiff has yet to file any opposition to the motion. For the
reasons that follow, Defendant Citibank’s motion to confirm the arbitration award is

GRANTED.

       DISCUSSION

       Generally, confirmation of an arbitrator’s award is “a summary proceeding that merely

makes what is already a final arbitration award a judgment of the court.” D.H. Blair & Co., Inc.

v. Gottdiener, 462 F.3d 95, 110 (2d Cir.2006) quoting Florasynth, Inc. v. Pickholz, 750 F.2d

171, 176 (2d Cir.1984). A party seeking to confirm an arbitrator’s award must move within one

year of the decision, and the order confirming the award must be granted unless the award is

vacated, modified, or corrected. 9 U.S.C. § 9 (2012). An arbitration award should be confirmed

upon a showing that there is a “barely colorable justification for the outcome reached.”

Nutrition 21, Inc. v. Wertheim, 150 F. App'x 108, 109 (2d Cir.2005) quoting Banco de Seguros

del Estado v. Mut. Marine Office, Inc., 344 F.3d 255, 260 (2d Cir.2003). A district court may

vacate an arbitrator’s award upon a showing that: (1) the award was procured by corruption,

fraud, or undue means; (2) there was evident partiality or corruption in the arbitrator(s); (3) the

arbitrator(s) was guilty of misconduct in refusing to postpone the hearing, refused to hear

evidence pertinent and material to the controversy; or of any other misbehavior by which the

rights of a party has been prejudiced; or (4) the arbitrator(s) exceeded his scope of authority. 9

U.S.C. § 10(a). A party seeking to avoid summary confirmation of an arbitration award bears a

high burden. See Willemijn Houdstermaatschappij, BV v. Standard Microsystems Corp., 103

F.3d 9, 12 (2d Cir.1997) (citation omitted).

       There being no opposition to the motion to confirm the arbitrator’s award and no

showing that warrants vacatur, the Court grants Defendant Citibank’s motion to confirm the

arbitrator’s award. Arbitrator Bistany determined that Citibank demonstrated that authorized

purchases in the amount of $26,000.00 were made on Plaintiff’s credit card and that Plaintiff’s

claims were meritless. Accordingly, Arbitrator Bistany granted Citibank a monetary award in
the amount of $27,096.77, inclusive of all fees and interest due through the date of the award,

plus $6,500.00 in legal fees, totaling $33596.77.

                                                CONCLUSION

          For the foregoing reasons, Defendant's' motion to confirm the arbitration award is

GRANTED. In accordance with the award, all claims asserted by Plaintiff against Citibank are

deemed dismissed. All cross-claims assert by Defendant Citibank and Defendant Yankees as

against each other are voluntarily dismissed. 1 The Clerk of the Court is respectfully directed to

enter judgment in favor of Defendant Citibank and against Plaintiff Zandman in the amount of

$33,596.77, plus statutory interest of 9% from July 11, 2019 until entry of Judgment. The Clerk

of the Court is respectfully directed to terminate the motion at ECF No. 40.

          Plaintiff and Defendant Yankees are directed to contact Magistrate Judge Paul E.

Davidson within five days of this order for the purpose of scheduling a status conference

regarding the remaining claims. The current stay in effect is deemed lifted.



 Dated:     January 21, 2020                                           SO ORDERED:
            White Plains, New York


                                                                  NELSON S. ROMAN
                                                                United States District Judge




1
 The Court is in receipt ofa letter dated January 13, 2020 from Defendant Citibank's counsel wherein she represents
that Citibank and the Yankees have agreed to voluntarily dismiss their respective cross-claims.
